Citation Nr: 1007842	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for treatment received at a VA Hospital 
from December 2002 through 2006 for left lower extremity and 
lumbar spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2008, the Board denied the claim. Thereafter, 
the Veteran appealed to the United States Court of Appeals 
for Veterans Claims ("Court").  Unfortunately, he died 
while his case was pending before the Court.  Accordingly, in 
November 2009, the Court dismissed his appeal.


FINDINGS OF FACT

1.  The Veteran had active duty service from January 1969 to 
June 1969.

2.  On September 23, 2009, the Court was notified by the 
Veteran's counsel that he had died on March [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supplement 2009); 
38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that 


has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the VA 
Regional Office (RO) from which the claim originated (listed 
on the first page of this decision).


ORDER


The appeal is dismissed.





____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


